 

 

 

 

 

 

AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case FILED
UNITED STATES DISTRICT CDuRY FEB 24 2020
SOUTHERN DISTRICT OF CALIFORN{A ; Ds TRic? COURT
soutien Cas TRACT OF CALBORINA
UNITED STATES OF AMERICA JUDGMENT IN P_GRIMIEN, be Parehciebel ition OSPUTY _ |
V. (For Offenses Committed On or After November 1, 1987)
RAFAEL ARIAS-MEDINA (1)
aka Roberto Diaz-Flores Case Number: 3:19-CR-01373-GPC

Adam F. Doyle

Defendant’s Attorney

USM Number 84406-198

C] _
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Indictment

CL] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count

—itie and Section / Nature of Offense ;

8:1326 - Attempted Reentry of Removed Alien 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

LC] Count(s) is dismissed on the motion of the United States.

x] Assessment: $100.00 - Waived

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

XX] Fine waived L] Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

February 21. 2020

Date of Imposition of Sentence

(BoL

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RAFAEL ARIAS-MEDINA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01373-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
17 Months al

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LC] at A.M. on

 

Las notified by the United States Marshal.

Oo The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CO) onor before
C] as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-01373-GPC
